Title: William R. Griffith to James Madison, 7 April 1829
From: Griffith, William R.
To: Madison, James


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Orange Court house,
                                
                                April 7th 1829
                            
                        
                         
                        On leaving Kentucky, I promised the widow of Wm Tapscott, to call on you, on the subject, the land
                            purchase, made by her husband in Conjunction with Benjamin Bell. Finding myself worn down by the Journey, I avail myself
                            of a conveyance by your servant
                        Judgment has been procured for the balance of the purchase due for the 2000 acres, and the marshall was in
                            our neighbourhood with Executions and actually ran Ben Bell off—who had before I left home descended the Ohio river to
                            settle near the Walnut hills in the Mississippi. Your agent did not cause any thing to be done with Mrs Tapscotts
                            property, which if sold would not sell for One fourth of the debt. There is no possibility to make the purchase money,
                            unless by a sale of the land, which is well worth the money due and many persons are waiting
                            impatiently to become purchasors provided the land can be offered for sale in Convenient Lots say from 200 to 400 acres—which can only be done by private arrangements to be made by your agent
                        by Coercive measures or legal procedure your Money cannot be made for years to Come you have now got a
                            Judgment at Law, under which the land Cannot be sold as the legal title is in you. Consequently
                            a bill in Chancery must be filed, to Obtain a decree, to sell the land to pay up the purchase Money, which will take at
                            least two years, and when sold in a lump your agent would become the purchasor say in 1831, and
                            then you would Commence private contracts and get your Money immediately say in 1831 &
                            1832—My wish is to say to you distinctly that, your money can be made Much sooner by arrangements & sales thro an
                            efficient agent, than by Law. I am well acquainted with every foot of the land, & have
                            no hesitancy in declareing that an efficient agent, by joining with the purchasors & dividing the lands &
                            makeing immediate sales. You being bound to make titles to the purchasors, from whom you receive payments—I know of near
                            $3000 all of which would be paid for one thousand acres of the Land in one year provided you can come into an immediate
                            arrangement to join with Mrs Tapscott in sales—It was believed that Bell would never return to Kentucky, and he has not
                            left one cent behind to levy on save the land—Your boy hurries me and I am too much fatigued to overlook what is written
                        I wish you would write me in the morning your views, and probably if you would send in an agent, I could personally shew the advantage, to both sides to Come to an immediate
                            understanding. I will Cheerfully aid your agent Mr Lee in effecting immediate sales. Please write me in the morning. I am
                            respectfully Yr In haste
                        
                        
                            
                                William R Griffith
                            
                        
                    